Citation Nr: 0633495	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  03-08 585A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date prior to August 9, 1994, for 
the assignment of a 100 percent evaluation for loss of one 
hand and one foot.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel






INTRODUCTION

The veteran served on active duty from June 1961 to May 1972 
.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2001 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in January 2002, a statement of the case was issued 
in February 2003, and a substantive appeal was received in 
April 2003.

In December 1999, and repeatedly thereafter, the veteran has 
claimed retroactive benefits for clothing allowance.  This 
matter is hereby referred to the RO for appropriate action.   

It is unclear from the record whether the veteran is claiming 
clear and unmistakable error in the July 22, 1997, rating 
decision.  It is clear that the RO has not adjudicated any 
such claim.  This matter is hereby referred to the RO for the 
purpose of seeking clarification from the veteran and for any 
necessary action. 


FINDING OF FACT

By rating decision of July 22, 1997, the RO assigned a 100 
percent evaluation for loss of one hand and one foot, 
effective August 9, 1994; the veteran did not file a timely 
notice of disagreement to initiate an appeal from the July 
22, 1997, rating decision.


CONCLUSION OF LAW

The July 22, 1997, rating decision, which assigned an 
effective date of August 9, 1994, for the assignment of a 100 
percent evaluation for loss of one hand and one foot, is 
final.   38 U.S.C.A. § 7105 (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Congress, in enacting the statute, noted the importance of 
balancing the duty to assist with "the futility of requiring 
VA to develop claims where there is no reasonable possibility 
that the assistance would substantiate the claim."  Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) (quoting 146 CONG. 
REC. S9212 (daily ed. Sept. 25, 2000) (statement of Sen. 
Rockefeller)).  When the law and not the evidence is 
dispositive of the claim, the VCAA is not applicable.  See 
Mason, 16 Vet. App. at 132 (VCAA not applicable to a claim 
for nonservice-connected pension when the claimant did not 
serve on active duty during a period of war); Smith (Claudus) 
v. Gober, 14 Vet. App. 227 (2000) (VCAA did not affect a 
federal statute that prohibited payment of interest on past 
due benefits), aff'd, 28 F.3d 1384 (Fed. Cir. 2002).  As the 
law is dispositive in the instant claim, the VCAA is not 
applicable.  

Factual Background

Upon review of the procedural history, the rating decisions 
of record reflect that service connection is in effect for 
residuals of injuries, right index, middle, ring, and little 
fingers with flexion deformity, rated 40 percent disabling, 
effective May 16, 1972, and 70 percent disabling, effective 
August 9, 1994.  Service connection is also in effect for 
residual injury, right foot with fused right ankle joint with 
neuropathy, rated 30 percent disabling, effective May 16, 
1972.  

A July 22, 1997 rating decision, in pertinent part, 
determined that the evidence supported a finding of loss of 
use of right foot, effective August 9, 1994.  A previous 
rating decision had already established loss of use of the 
right hand, effective August 9, 1994.  With regard to the 30 
percent disabling rating assigned to the right foot/ankle, 
and the 40 percent (from May 16, 1972, to August 8, 1994) and 
70 percent (from August 9, 1994) evaluations assigned, the 
July 22, 1997 rating decision replaced such disability 
ratings with a 100 percent schedular evaluation for loss of 
use of one hand and one foot, effective August 9, 1994.  The 
RO specifically acknowledged that the objective medical 
evidence showed neuropathy of the right hand and both feet 
related to his injuries to these areas, and had been 
considered in the evaluations assigned for these conditions.  
However, separate entitlement to service connection for 
peripheral neuropathy, claimed as secondary to herbicide 
exposure, was denied.  The veteran was issued notification of 
the July 22, 1997 rating decision, on August 7, 1997.  

In November 1997, the veteran submitted a VA Form 21-4138, 
Statement in Support of Claim, in support of a claim for 
special monthly compensation based on the need for aid and 
attendance.  The veteran did not address the effective date 
assigned to the 100 percent evaluation for loss of use of one 
hand and one foot.

In April 1998, the veteran submitted a VA Form 21-4138 with 
regard to an increased disability rating for service-
connected epilepsy.  In May 1998, the veteran submitted 
another VA Form 21-4138 in support of his increased rating 
claim.  The veteran did not address the effective date 
assigned to the 100 percent evaluation for loss of one hand 
and one foot in either submission.

In December 1999, the veteran submitted a statement in 
support of a "retroactive" claim for benefits.  The veteran 
contended that in 1987 his peripheral neuropathy had 
increased in severity to the point where he was stumbling and 
injuring himself on a frequent basis.  He claimed entitlement 
to retroactive benefits effective 1972, or in the 
alternative, 1987.

An April 2000 rating decision continued the 100 percent 
evaluation for loss of use of one hand and one foot.  In a 
June 2000 statement from the veteran, he clarified that he 
was seeking entitlement to an effective date earlier than 
August 9, 1994, for the assignment of a 100 percent 
evaluation for loss of use of one hand and one foot.

Analysis

As outlined, in a July 1997 rating decision, a 100 percent 
evaluation was established for loss of one hand and one foot, 
effective August 9, 1994.  Notice of such rating 
determination was issued to the veteran in August 1997.  
Although the veteran submitted communications to VA within 
one year of that notice, as set forth above, none of those 
communications expressed disagreement with the effective date 
established for the 100 percent evaluation.  The earliest 
communication from the veteran regarding his disagreement 
with the effective assigned to the assignment of a 100 
percent evaluation for loss of one hand and one foot was in 
the form of correspondence from the veteran in December 1999.  
This submission was outside the one year window for filing a 
notice of disagreement.  Consequently, the July 1997 rating 
decision became final.  38 U.S.C.A. § 7105. 

Although the veteran is now advancing a claim for an earlier 
effective date for the 100 percent rating, the United States 
Court of Appeals for Veterans Claims (Court) has made it 
clear that there can be no freestanding claim for an earlier 
effective date because to allow such a claim would be 
contrary to the principle of finality set forth in 38 
U.S.C.A. § 7105.  Rudd v. Nicholson, No. 02-0300 (U.S. Vet. 
App. August 18, 2006).  In other words, applicable law 
afforded the veteran a one year period after notice of the 
July 1997 decision to appeal from the effective date assigned 
by that decision.  Since the veteran did not file a timely 
notice of disagreement to initiate an appeal, the finality of 
the effective date precludes an attempt to now claim an 
earlier effective date on grounds other than clear and 
unmistakable error.  

As noted in the introduction, the question of whether a clear 
and unmistakable error claim is being advanced is being 
referred back to the RO for clarification and any necessary 
action.  


ORDER

The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


